Without pretending that the verdict returned in this case is against the weight of evidence, this petition impeaches it, substantially, upon two grounds; first, that the jurymen, or some of them, in fact misunderstood a portion of the evidence submitted to them, and were also ignorant of the conclusive nature of their verdict; and second, that two of them were tampered with by an agent of the town of South Kingstown.
The misunderstanding and ignorance alleged, are attempted to be proved by the affidavits of the jurymen themselves, as well as of others to the declarations of the jurymen, made subsequent to the return of the verdict. The affidavits of the jurymen as to what took place in the jury-room, or as to the grounds upon which they found their verdict, and which were read de bene at the hearing, must be rejected; a rule of policy, well settled both in England and in this country, excluding, for the security of verdicts, this mode of impeaching them. Vaise v. Delaval, 1 T.R. 11; Jackson v. Williamson, 2 Ib. 281, 282; Hindle v.Birch, 8 Taunt. 26; S.C. 4 Eng. C.L.R. 24; Roberts v.Hughes, 7 M.  W. 398; Burgess v. Langley, 5 Man.  Grang. 722, 724; S.C. 44 Eng. C.L.R. 379; Bentley v. Fleming, 1 Man. Grang.  Scott, 482; S.C. 50 Eng. C.L.R. 482; Raphael v. Bankof England, 33 Eng. L.  Eq. R. 276, 278-280; Lessee ofCluggage v. Swan, 4 Binn. 150; Clum v. Smith, 5 Hill, 560;Dorr v. Fenno, 12 Pick. 525; Hannum v. Belchertown, 19 Ib. 311, 313; Cook v. Castner, 9 Cush. 266; Folsom v.Manchester, 11 Ib. 334; Leighton v. Sargent, 11 Foster, 119; Smith v. Culbertson, 9 Richard. (Law) R. 106; State v.Tindall, 10 Ib. 212; Mercer v. State, 17 Ga. 146; Larkins
v. Tarter, 3 Sneed, (Tenn.) R. 681; Abel v. Kennedy, 3 Iowa, 47. The affidavits to the declarations of the jurors impeaching their verdict, besides contravening the same rule of policy, are condemned by the ordinary rule of evidence excluding hearsay testimony. Straker v. Graham, 4 M.  W. 721, 724;Bentley v. Fleming, 1 Man. Grang.  Scott, 482; S.C. 50 Eng. C.L.R. 482; Davis v. Taylor, 2 Chit. 268; S.C. 18 Eng. C.L.R. 627. Besides, if the verdict is warranted by the evidence, of what importance is *Page 561 
it that some of the jurymen mistook, or did not understand the whole of it, or did not know that their verdict was conclusive, or how it would affect the judgment in the case? Raphael v.Bank of England, 33 Eng L.  Eq. R. 276, 278-280. The former must be a very common occurrence with jurymen drawn by lot; and with the latter, they have nothing to do. They are bound by oath to render a verdict; that is, truly to decide, according to the evidence, the issues of fact submitted to them, whatever may be the consequences of their decision. The legal consequences of it they are not presumed to know, and, in general, do not know; and if these are to affect their verdict, it is certainly better that they should not know them. The moral consequences of it, which are far more important, neither they nor any man can foresee.
The other ground for a new trial, set down in the petition, would have been fatal to the verdict had it been proved. The slightest tampering with a jury during the trial, or prior to it, by a party, or the agent of a party, in whose favor a verdict has been rendered, is, on grounds of policy, good cause to set it aside, without regard to the success of such an attempt to poison the course of justice. Knight v. Inhabitants of Freeport,12 Mass. 218, 220; Hix v. Drury, 5 Pick. 296. Where handbills reflecting upon the plaintiff's character had been distributed in court at the time of trial and had been seen by the jury, the court set aside a verdict for the defendant, notwithstanding the defendant denied all knowledge of the handbills, and affidavits from the jurymen were offered, though not received, that no such placard had been shown to them. Coster v. Merest, 3 Brod. 
Bing. 272; S.C. 7 Eng. C.L.R. 433, 434.
The affidavits of Clarke Tucker and Russell T. Robins fail, however, to show, with any certainty, that a conversation with any of the jurors, in relation to the case, was had by Benjamin C. Perry during the trial. Perry explicitly denies the charge; and his affidavit shows, that instead of being the agent of the town, he was employed merely as a constable, by the agent, to summon the town's witnesses.
This petition must therefore be dismissed, with costs. *Page 562